Name: 93/320/EEC: Commission Decision of 6 May 1993 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  marketing
 Date Published: 1993-05-19

 Avis juridique important|31993D032093/320/EEC: Commission Decision of 6 May 1993 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic) Official Journal L 123 , 19/05/1993 P. 0034 - 0035COMMISSION DECISION of 6 May 1993 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic) (93/320/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (2) thereof,Whereas the Commission, by Decision 87/293/EEC (3), as amended by Decision 89/52/EEC (4), has authorized methods for grading pig carcases in Ireland;Whereas the Government of Ireland has requested the Commission to authorize the application of new formulas for the calculation of the lean meat content of carcases in the framework of the grading methods provided for in Decision 87/293/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 87/293/EEC is hereby amended as follows:1. Point 3 of Part 1 of Annex I is replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 53,25 - 1,2398 x1 + 0,0139 x2 + 0,3145 x3where^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last ribs,x2 = x12,x3 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1.This formula shall be valid for carcases weighing between 40 and 100 kilograms.`2. Point 3 of Part 2 of Annex I is replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 56,96 - 1,4976 x1 + 0,0233 x2 + 0,2714 x3where^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last ribs,x2 = x12,x3 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1.This formula shall be valid for carcases weighing between 40 and 100 kilograms.`3. Point 3 of Part 3 of Annex I is replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 68,84 - 0,7995 x1 + 0,0092 x2 - 0,2728 x3where^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last ribs,x2 = x12,x3 = the minimum thickness of backfat (including rind) in millimetres, measured on the midline of the split carcase covering the lumbar muscle (M. glutaeus medius).This formula shall be valid for carcases weighing between 40 and 100 kilograms.`Article 2 This Decision is addressed to Ireland.Done at Brussels, 6 May 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 353, 17. 12. 1990, p. 23.(3) OJ No L 146, 6. 6. 1987, p. 66.(4) OJ No L 20, 25. 1. 1989, p. 33.